Exceptions overruled. On August 4, 1959, Andrea Rouillard (plaintiff), a minor, was injured while on the premises of the defendant. It is conceded that she was an invitee. In this action of tort for personal injuries and consequential damages verdicts were directed for the de*775fendant, and the correctness of this action is the sole question for decision. There was evidence that while the plaintiff was walking in the main aisle of the defendant’s store her foot became entangled in one of the legs of a revolving display rack and she fell against the glass on one of the cheek out counters. The rack was used for the display of sun glasses and was set on an eighteen inch base which had four steel legs which ran from the base to the floor. The legs of the rack protruded into the aisle beyond the base of the stand “two to three inches.” Many of the eases on this branch of the law are collected in Letiecq v. Denholm & McKay Co. 328 Mass. 120. In that case we said at page 122, “Whether a ease falls on one side of the line or the other is often difficult and some of the cases . . . [on the subject] are so close that opinions may well differ.” We are of opinion that the present ease comes within the second group of cases collected in the Letiecq ease, and that the judge did not err in directing verdicts for the defendant.
Ralph R. Bagley for the plaintiffs.
Robert D. Callahan for the defendant.